DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 11/07/2018 has been entered. Claims 1 and 11-14 were amended.  Claims 16 and 17 were added.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1).
Zeng et al. teaches compounds according to Formula III for organic electroluminescent devices (see title, abstract and par. 118):

    PNG
    media_image1.png
    322
    459
    media_image1.png
    Greyscale
.
A and LB may be selected as direct bond (see par. 119) and GA and GB may be selected as dibenzothiophene or dibenzofuran (see par. 120). The Formula III reads upon instant formula 1 where one of instant n1 or n2 is 0 and the other is 1, each of R1 to R8 is hydrogen, and each instant X1 to X3 is nitrogen.  While Zeng does not appear to show an example compound where LA and LB are each direct bond and GA and GB are each dibenzothiophene or dibenzofuran, given the teachings of the definition of a Formula III, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed derivatives within the scope of Zeng’s disclosure having the defined groups.   One would expect to achieve functional compounds for an operational device according to the teachings of Zeng with a predictable result and a reasonable expectation of success.
	Regarding claim 2, the above described derivatives of Zeng formula III correspond to instant formula 1-1.
	Regarding claim 3, Zeng GA and GB may individually be selected as dibenzothiophene or dibenzofuran (see par. 120).
	Regarding claim 4, the above described derivatives of Zeng formula III correspond to instant formula 1-2 where instant n2 is 1.
	Regarding claim 5, the above described derivatives of Zeng formula III correspond to instant formulas where each corresponding instant R1 to R8 is hydrogen.
	Regarding claim 6, the above described derivatives of Zeng formula III correspond to instant formula A-3 when Zeng GA and GB are selected as dibenzofuran (see par. 120) and to instant formula A-8 when Zeng GA and GB are selected as dibenzothiophene (see par. 120).
	Regarding claim 7, Zeng teaches further host material may include the following known compound (see second compound from top of page 61):

    PNG
    media_image2.png
    283
    642
    media_image2.png
    Greyscale
.
The above carbazole compound meets instant Formula 2 where m is 1, L1 and L2 are single bond, Ar1 and Ar2 are C6 phenyl aryl group, and R9 or R10 is heterocyclic group and R12 or R14 is heterocyclic group, and R11 and R12 are hydrogen.  Zeng teaches the material is host material (see page 59-61) and teaches such material may be used in combination with the material disclosed (such as the formula III material) (see par. 142, 155, 176).
	Regarding claim 8, the above described carbazole comprises unsubstituted phenyl groups corresponding to instant Ar1 and Ar2.
	Regarding claim 9, the above described carbazole corresponds to instant Group II instant formula C-12 and instant Group III instant group B-1.
	Regarding claims 11-13 and 16, Zeng teaches the Formula III derivative per instant Formula 1 as discussed above may be used in an emissive layer (see par. 142) and teaches that a host such as the above shown carbazole group may be used in combination (pages 59-61, 142, 155, and 176).  A device comprising the material between an anode and a cathode is taught (see par. 141).
	Regarding claim 14, Zeng also teaches the Formula III material may be part of a blocking layer (see par. 150, 155).
	Regarding claims 15 and 17, a display device may be formed (see par. 151).
example device embodiment comprising Formula III derivatives as discussed in combination with the carbazole derivatives shown on page 61, Zeng does teach such materials may be combined together as host materials in an emission layer of a device structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device comprising the compounds as disclosed by Zeng, because Zeng teaches the materials as useful for forming a functional layer of a device.   One would expect to achieve a functional device within the disclosure of Zeng with a predictable result and a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1) in view of Min et al. (US 9,893,290 B2).
Zeng et al. is relied upon a set forth above.
While Zeng teaches formula III materials may be used in combination with second host materials such as carbazole derivatives, Zeng is silent with respect to specifically exemplified host material comprising both of an instant Chemical Formula C-8 group and instant B-1 groups per instant claim 10.  In analogous art, Min et al. teaches the following compound as a “second host compound” for an EL device (See col. 77, lines 1-2 and 26-45 and see also Table 19 compound #2-943. Note: This compound is the same as instant compound #E-22 shown on page 25 of specification as filed.):

    PNG
    media_image3.png
    208
    214
    media_image3.png
    Greyscale
.
Min et al. teaches a second host material with good hole transport capability results in characteristics of efficiency and life-span improvement of a device (see col. 70, lines 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a second host material as taught by Min et al. compound #2-943 as a host material in a device according to Zeng, because one would expect the 2-943 compound to be similarly useful and beneficial in forming a device with multiple hosts as part of an emission layer to achieve a device with good efficiency and improved life-span.  One would expect to achieve an operational device including derivatives taught by Zeng and Min with a predictable result and a reasonable expectation of success.  Further, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent literature reference Organic Electronics, Vol. 38, (2016), pages 301-306 teaches pyrimidine and dibenzothiophene-containing derivatives for host material in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786